             Case 7:20-cv-10882 Document 1 Filed 12/23/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Mayer Grunwald,                                                      Case No.: 7:20-cv-10882
 individually and on behalf of all others similarly situated,
                                           Plaintiff,
                                                                      CLASS ACTION COMPLAINT
               -v.-                                                   DEMAND FOR JURY TRIAL
 Financial Recovery Services, Inc.;
 LVNV Funding, LLC;
 and John Does 1-25,
                                        Defendants.

       Plaintiff Mayer Grunwald brings this Class Action Complaint by and through his attorneys,

Stein Saks, PLLC, against Defendants Financial Recovery Services, Inc. (“FinRec”) and LVNV

Funding, LLC (“LVNV”), individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because "abusive debt collection practices contribute

to the number of personal bankruptcies, to material instability, to the loss of jobs, and to invasions

of individual privacy." Id. The Act concluded that "existing laws…[we]re inadequate to protect

consumers," and that "'the effective collection of debts" does not require "misrepresentation or other

abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

       2.      The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

                                                                                                     1
              Case 7:20-cv-10882 Document 1 Filed 12/23/20 Page 2 of 10




are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate, Id. § 1692(b), consumers were given a private cause of action

against debt collectors who fail to comply with the Act. § 1692k.

                                 JURISDICTION AND VENUE

         3.    The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendant jurisdiction over the State law claims, if any,

in this action pursuant to 28 U.S.C. § 1367(a).

         4.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

a substantial part of the events or omissions giving rise to the claim occurred and where the Plaintiff

resides.

                                   NATURE OF THE ACTION

         5.    Plaintiff brings this class action on behalf of a class of New York consumers under

Section 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

         6.    Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

         7.    Plaintiff is a resident of the State of New York, County of Sullivan, residing at 10

Rupp Ave, Monticello, NY 12701.

         8.    Defendant FinRec is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 4510 W. 77th St., Ste. 200, Edina, MN

55435.
             Case 7:20-cv-10882 Document 1 Filed 12/23/20 Page 3 of 10




       9.      Upon information and belief, Defendant FinRec is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

       10.     Defendant LVNV is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 55 Beattie Pl, Greenville, SC 29601.

       11.     Upon information and belief, Defendant LVNV is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due to itself or another.

       12.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                      CLASS ALLEGATIONS

       13.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       14.     The Class consists of:

               a. all individuals with addresses in the State of New York;

               b. to whom Defendant FinRec sent a collection letter;

               c. on behalf of Defendant LVNV;

               d. attempting to collect a consumer debt;

               e. that states a zero-balance for interest and/or fees;

               f. although the total balance actually includes interest and/or fees; and

               g. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.
             Case 7:20-cv-10882 Document 1 Filed 12/23/20 Page 4 of 10




       15.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

       16.     Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

       17.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendants’ written communication to consumers, in the forms attached as Exhibit A,

violate 15 U.S.C. §§ 1692e and 1692f.

       18.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

       19.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any
             Case 7:20-cv-10882 Document 1 Filed 12/23/20 Page 5 of 10




                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants’ written communication to consumers, in the form

                   attached as Exhibit A, violate 15 U.S.C. §§ 1692e and 1692f.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants’ common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

       20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.
             Case 7:20-cv-10882 Document 1 Filed 12/23/20 Page 6 of 10




       21.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

       22.      Plaintiff repeats the above allegations as if set forth here.

       23.      Some time prior to April 15, 2020, Plaintiff allegedly incurred an obligation to non-

party Citibank (South Dakota), N.A. (“Citibank”).

       24.      The obligation arose out of transactions incurred primarily for personal, family, or

household purposes, specifically a Citibank personal credit card used for personal purchases.

       25.      The alleged Citibank obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

       26.      Citibank is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

       27.      Upon information and belief, Citibank sold or assigned the alleged to debt to

Defendant LVNV.

       28.      Defendant LVNV collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

       29.      Upon information and belief, LVNV contracted with Defendant FinRec to collect the

alleged debt.

       30.      Defendant FinRec collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.
             Case 7:20-cv-10882 Document 1 Filed 12/23/20 Page 7 of 10




                                       April 15, 2020 Collection Letter

       31.     On or about April 15, 2020, Defendant FinRec, on behalf of Defendant LVNV, sent

Plaintiff a collection letter regarding the alleged debt, originally owed to Citibank and now owed to

LVNV. See Letter attached as Exhibit A.

       32.     The collection letter states:

               Balance Itemization
               Interest Balance: $0.00
               Cost Balance: $0.00
               Fee Balance: $0.00
               Total Balance Due: $4424.85

       33.     The letter lists the “Interest Balance” as $0.00.

       34.     The letter lists the “Fee Balance” as $0.00.

       35.     The letter then states that the “Total Balance Due” is $4424.85.

       36.     However, these amounts are false or deceptive.

       37.     In fact, the alleged “Total Balance” includes interest and/or fees.

       38.     To state that there is no interest or fees owed is therefore false, deceptive and unfair.

       39.     Defendant was confused as to the correct balance and how much, if any, of that

amount is attributable to interest or fees.

       40.     Defendant was therefore unable to evaluate his options of how to handle this debt.

       41.     Because of this, Defendant expended time, money, and effort in determining the

proper course of action.

       42.     In addition, Defendant suffered emotional harm due to Defendants’ improper acts.

     43.       These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.
              Case 7:20-cv-10882 Document 1 Filed 12/23/20 Page 8 of 10




      44.       Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

      45.       Defendants’ deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

respond to Defendants’ demand for payment of this debt.

      46.       Defendants’ actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendants’ debt collection.

      47.       Plaintiff was confused and misled to his detriment by the statements in the dunning

letter, and relied on the contents of the letter to his detriment.

      48.       Plaintiff would have pursued a different course of action were it not for Defendants’

statutory violations.

        49.     As a result of Defendants’ deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.


                                    COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

        50.     Plaintiff repeats the above allegations as if set forth here.

        51.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

        52.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.
              Case 7:20-cv-10882 Document 1 Filed 12/23/20 Page 9 of 10




        53.     Defendants violated said section by:

                a. Making a false and misleading representation in violation of §1692e (10) by

                    stating a zero-balance owed for interest and fees when the actual balance included

                    interest and/or fees;

                b. Falsely representing the character, amount or legal status of the debt in violation

                    of §1692e (2).

        54.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                   COUNT II
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692f et seq.

        55.     Plaintiff repeats the above allegations as if set forth here.

        56.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692f.

        57.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

        58.     Defendants violated this section by unfairly stating that no interest was owed and by

unfairly stating that no fees were owed, when in fact one or both were actually owed.

        59.     By reason thereof, Defendant are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

        60.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.
           Case 7:20-cv-10882 Document 1 Filed 12/23/20 Page 10 of 10




                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Mayer Grunwald, individually and on behalf of all others

similarly situated, demands judgment from Defendants FinRec and LVNV as follows:

      a)       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Eliyahu Babad, Esq., as Class Counsel;

      b)       Awarding Plaintiff and the Class statutory damages;

      c)       Awarding Plaintiff and the Class actual damages;

      d)       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      e)       Awarding pre-judgment interest and post-judgment interest; and

      f)       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


   Dated: December 23, 2020                                 Respectfully submitted,

                                                            Stein Saks PLLC

                                                            s/ Eliyahu Babad
                                                            By: Eliyahu Babad, Esq.
                                                            Bar No. EB2448
                                                            285 Passaic Street
                                                            Hackensack, NJ 07601
                                                            Phone: (201) 282-6500 ext. 121
                                                            Fax: (201) 282-6501
                                                            EBabad@SteinSaksLegal.com

                                                            Attorneys for Plaintiff
